UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-2193



ROBERT JOHN SCHIEBLE, JR.,

                                               Plaintiff - Appellant,

          versus



NEVILLE LORICK, President, SCE&G; JENKINS,
Manager, Summerville Office, SCE&G; H. RICHARD
ROSEBROCH,   County   Council   Chairman   for
Dorchester County; JAMES JACKSON; RANDY GREEN,

                                              Defendants - Appellees,

          and

SCE&G,

                                                            Defendant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. C. Weston Houck, Senior District
Judge. (CA-02-1400-2-12)


Submitted: January 29, 2004                 Decided:   February 4, 2004



Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.
Robert John Schieble, Jr., Appellant Pro Se. John A. Massalon,
WILLS & MASSALON, Charleston, South Carolina; M. Dawes Cooke,
Peter G. Nistad, BARNWELL, WHALEY, PATTERSON & HELMS, L.L.C.,
Charleston, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

              Robert John Schieble, Jr., seeks to appeal the district

court’s order dismissing his 42 U.S.C. § 1985 (2000) complaint

without prejudice.      We dismiss the appeal for lack of jurisdiction

because the notice of appeal was not timely filed.

              Parties are accorded thirty days after the entry of the

district court’s final judgment or order to note an appeal, Fed. R.

App. P. 4(a)(1)(A), unless the district court extends the appeal

period under Fed. R. App. P. 4(a)(5) or reopens the appeal period

under Fed. R. App. P. 4(a)(6).         This appeal period is “mandatory

and jurisdictional.” Browder v. Director, Dep’t of Corr., 434 U.S.

257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220,

229 (1960)).

              The district court’s order was entered on the docket on

August 19, 2003.       The notice of appeal was filed on September 19,

2003.   Because Schieble failed to file a timely notice of appeal or

to obtain an extension or reopening of the appeal period, we

dismiss the appeal.       We dispense with oral argument because the

facts   and    legal   contentions   are     adequately   presented    in   the

materials     before   the   court   and     argument   would   not   aid   the

decisional process.

                                                                  DISMISSED




                                     - 3 -